Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Figures 1-4) in the reply filed on March 25, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is noted that claim 16 has been withdrawn from examination as being directed to an invention non-elected without traverse.  Claim 16 recites that the main body has longitudinal grooves along the exterior surface, however, this embodiment is directed to the non-elected species of Group III (Figures 11-13).  
Specification
The disclosure is objected to because of the following informalities: in paragraph [0049], the reference number “222” is used to identify both the interior surface of the main body and the main body itself.  
Appropriate correction is required.
Claim Objections
Claims 12 are objected to because of the following informalities:  in claim 12, the language “is the substantially the same” is inapt.  Claim 15 does not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 8, the description of the core is unclear as the claim recites that the cylindrical shape has a variable diameter.  This limitation appears in paragraph [0047] of the instant specification.  It is unclear how a cylinder may have a variable diameter when a cylinder is defined as having a constant cross-section.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hochstrasser (US 2006/0135299) in view of Hu (US 2014/0274504).  Regarding claim 1, Hochstrasser discloses a ball construction comprising a main body (120) having an exterior surface and an interior surface defining a cavity (130) that extends to the exterior surface.  Note Figure 3.  The ball also includes a core disposed in the cavity sized to substantially fill the .  
Hu reveals that it is known in the art of sports balls to form the ball from a polyurethane foam with either open cells or closed cells.  Note paragraph [0018] stating that using closed cell polyurethane foam is beneficial in order to trap the air or other gases within the foam.  It would have been obvious to one of ordinary skill in the art to form the ball of Hochstrasser from closed cell polyurethane foam in order trap the air or other gases within the foam and thus, provide a water resistant foam ball.  
Regarding claims 4 and 9, Hochstrasser teaches a spherical shape for a sports ball.  
Regarding claims 6 and 7, note Figure 6 of Hochstrasser teaching a diameter of the main body of 172 mm (6.77 inches) and a diameter of the cavity at the exterior surface of 58.7 mm (2.31 inches).  
Regarding claim 10, note Figure 6 of Hochstrasser showing the interior surface of the main body with a concave portion that receives a complementary convex portion of the core.  
Claims 2, 3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hochstrasser (US 2006/0135299) in view of Hu (US 2014/0274504) and Bulfin (US 2012/0088614).  Regarding claims 2 and 3, the combination of Hochstrasser in view of Hu teaches the use of a closed cell polyurethane foam for the core and the main body of the ball.  However, the combination lacks the teaching for the density as recited.  Bulfin reveals that it is .  
Regarding claim 14, note the rejection of claims 1 and 2 as these claims recite substantially similar limitations.  It is noted that the main body (120) of Hochstrasser teaches the one-piece closed cell foam article as recited.  
Regarding claim 15, note the rejection of claim 6.  
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fechner (3,185,476) in view of Bulfin (US 2012/0088614).  Regarding claim 14, Fechner discloses a one piece foam article (1) comprising a main body (2) having an exterior surface and an interior surface defining a cavity extending to the exterior surface so that the cavity has a section (3) exposed at the exterior surface of the main body.  Note Figure 1.  Note Figure 4 and column 1, lines 51-55 teaching closed cells for the foam material.  However, Fechner does not disclose the density of the foam.  
Bulfin reveals that it is known in the art of sports balls to use a foam having a density of between 0.15 and 0.8 sg.  Note paragraphs [0029] and [0030].  Bulfin states that the density of the foam is adapted to adjust the different energy absorption of the ball.  It would have been obvious to one of ordinary skill in the art to form the foam as taught by Fechner with a density of 0.15-0.8 in order to provide a ball with particular rebound and energy absorption characteristics.  
Regarding claim 15, it is noted that the Figure 1 of Fechner shows the ball capable of receiving a user’s hand inside the cavity.  Thus, the ball would obviously comprise a diameter of at least 2 inches.  
Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tomar (4,660,830) in view of Chan (US 2004/0142779).  Regarding claim 1, Tomar discloses a main body (12) of polyurethane foam (column 3, lines 29-33) comprising an exterior surface and an interior surface that defines a cavity extending to the exterior surface so that the cavity has a section exposed at the exterior surface of the main body.  Note Figure 3.  Further, Tomar includes a core (10) disposed within the cavity and sized to substantially fill the cavity so that the core is secured to the main body by an interference fit.  The core is provided with portions (11) that extend to the exterior surface of the main body such that the core is exposed at the exterior surface and aligns therewith to form a single surface.  Note column 3, lines 55-60 stating that the excess locator pin (11) that extends beyond the circumference of the main body is removed.  It is noted that Tomar states that the inner core is made from a cork, kapok or rubber but does not specifically teach the use of a closed cell foam as recited.  
Chan reveals that it is known in the art of baseballs to form the core of the baseball from polyurethane foam or rubber foam or a closed-cell plastic foam material.  Note paragraph [0006].  Chan states that these materials provide a softer feel than typical rubber/cork cores.  It would have been obvious to one of ordinary skill in the art to form the inner core of Tomar from a closed-cell foam material in order to provide a softer ball that will typically last longer.  
Regarding claims 4 and 9, Tomar teaches a spherical shape for a sports ball.  

Regarding claim 6, Tomar teaches a baseball embodiment for his invention.  The examiner takes official notice that it is well known in the art of baseball that a conventional baseball has a diameter of about 2.865-2.944 inches.  It would have been obvious to one of ordinary skill in the art to form the baseball of Tomar with a size of about 2.865 inches in diameter in order to provide a conventional baseball size for the invention.  
Regarding claim 7, note Figures 1-3 of Tomar showing the cavity exposed at the exterior surface of the main body.  Regarding the size of the cavities, note the rejection of claim 6 stating that conventional baseballs have a diameter of about 2.865-2.944 inches.  Thus, it would appear that the size of the cavities would appear to fall within the range as recited.  The particular size for the cavities is considered to be obvious given the teachings of Tomar and lacking a showing of criticality for the particular sizes by the demonstration of a new and unexpected result obtained therefrom.  Further, given the teachings of Tomar and that he applies his teachings to a baseball, it would appear that the cavities at the exterior surface would appear to be close to the instantly defined range.  Note MPEP 2144.05(I) stating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. 
Regarding claim 8, insofar as this claim may be understood, the teachings of Tomar render obvious the claim limitations.  Note Figures 1 and 2 showing the core (10) with a cylindrical shape defined by the locator pins (11).  Further, the spherical portion of the inner core defines a variable diameter for the core as recited.  Given that Tomar teaches a baseball which would obviously have a diameter of 2.865-2.944 inches, the inner core obviously defines a diameter within the recited range.  

Regarding claim 11, note Figure 3 showing two exposed portions for the core.  Further, the core is shown with a diameter that is larger than the exposed portions.  
Regarding claim 12, the exposed portions of Tomar are substantially the same.  
Regarding claim 13, it is noted that the limitations for the core and main body to be formed by injection molding and the core to be inserted into the main body after curing are product-by-process limitations.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the end products of Tomar as modified by Chan and the instant invention are the same, namely a sports ball having a main body and a core inserted therein and thus, the claim limitations are taught by the combination even though the method of production may be different.  
Claims 2, 3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tomar (4,660,830) in view of Chan (US 2004/0142779) and Bulfin (US 2012/0088614).  Regarding claims 2 and 3, the combination of Tomar in view of Chan teaches the use of a closed cell foam for the core and the main body of the ball.  However, the combination lacks the teaching for the density as recited.  Bulfin reveals that it is known in the art of sports balls to use a foam having a density of between 0.15 and 0.8 sg.  Note paragraphs [0029] and [0030].  Bulfin states that the density of the foam is adapted to adjust the different energy absorption of the ball.  .  
Regarding claim 14, note the rejection of claims 1 and 2 as these claims recite substantially similar limitations.  It is noted that the main body (12) of Tomar teaches the one-piece closed cell foam article as recited.  
Regarding claim 15, note the rejection of claim 6.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/STEVEN B WONG/            Primary Examiner, Art Unit 3711